Citation Nr: 1755474	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and alcohol abuse. 

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Brenton D. Adams, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and S.B.



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  In March 2017, the Veteran and S.B. testified at a hearing held at the RO before the undersigned.  

As discussed below, the Board is partially granting an increased rating for PTSD and alcohol abuse.  The issue of an even higher rating, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD and alcohol abuse have been shown to be productive of occupational impairment with reduced reliability and productivity due to symptoms not adequately contemplated by the criteria for a 30 percent evaluation.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD and alcohol abuse have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Initial rating claim

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.


B. PTSD and alcohol abuse

The Veteran is currently evaluated at the 30 percent rate for PTSD and alcohol abuse under 38 C.F.R. § 4.130, Diagnostic Code 9411.  There is evidence to suggest that a higher rating of 50 percent is warranted.  Id.  A private March 2011 PTSD evaluation shows that the Veteran was" somewhat disheveled" with a "markedly constricted" affect.  The psychiatrist rendered a Global Assessment of Functioning (GAF) score of 38.  A May 2011 fee-based examination reflects that the Veteran had panic attacks at least once per week; his affect and mood were depressed.  A GAF score of 50 was rendered.  The Veteran was assessed with a GAF score of 55 at a November 2013 fee-based examination.  He had symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; and disturbances of motivation and mood.  The Board finds this evidence to be more clinically characteristic of the criteria for a 50 percent evaluation under Diagnostic Code 9411, and such evaluation is warranted.  38 C.F.R. § 4.7.  To this extent, the appeal is granted.

The question of whether an even higher evaluation is warranted will be further addressed in the REMAND section of this decision.


ORDER

An initial 50 percent evaluation for PTSD and alcohol abuse is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

During his March 2017 hearing, the Veteran testified that his condition had worsened in the last three or four years.  Given that the last examination was in 2013, in light of the Veteran's testimony, the Board concludes that a remand is necessary to provide the Veteran with a new VA examination before the Board makes a determination as to whether an even higher evaluation for PTSD and alcohol abuse is warranted.  Since the claim of entitlement to TDIU is intertwined with this rating claim, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran.  

2.  Afford the Veteran a new VA mental health examination, with a psychiatrist or psychologist who has reviewed the claims file.  This examiner must address all subjective complaints and objective symptoms of PTSD and alcohol abuse and must include commentary of the extent to which PTSD and alcohol abuse affects occupational and social functioning.  The examiner should also comment upon the impact of this disability on the Veteran's ability to gain and retain substantially gainful employment.  All findings and opinions must be included in a typewritten report.  

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these r matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


